 

Exhibit 10.17

 

PERFORMANCE SHARE AWARD NOTICE

 

Agree Realty Corporation

 

                         , 20      

 

THIS PERFORMANCE SHARE AWARD NOTICE, dated as of _________, 20__, sets forth the
terms of a grant of performance shares by Agree Realty Corporation, a Maryland
corporation (the “Company”), to the Grantee named below.

 

WHEREAS, the Company has adopted the Agree Realty Corporation 2014 Omnibus
Incentive Plan (the “Plan”) in order to enhance the ability of the Company to
attract and retain highly qualified employees and to motivate those employees to
improve the business results of the Company; and

 

WHEREAS, the Committee has determined to grant to the Grantee an award of
Performance Shares as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Company.

 

The Company grants to the Grantee an award on the following terms and subject to
the following conditions:

 

1.Grant by the Company.  The Company grants to the Grantee a Performance Award
for Performance Shares (the “Award”). Subject to the terms and conditions
hereof, payment with respect to vested Awards shall be made entirely in the form
of shares of Restricted Stock of the Company. This Award shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this Award
shall have the same definitions as set forth in the Plan.

 

AWARD SUMMARY   Name of Grantee: _________________ Target Number of Performance
Shares: _________________ Grant Date: _____________, 20__ Performance Period:
December 31, 20__ through December 31, 20__

 

 

 

 

2.Performance Objective. Performance Shares shall be earned based on the
achievement of (i) as to 50% of the Award, relative annualized Total Shareholder
Return of the Company percentile rank relative to the MSCI US REIT index from
the period from December 31, 20__ through December 31, 20__ (the “Performance
Period”) and (ii) as to 50% of the Award, relative annualized Total Shareholder
Return compared to the Total Shareholder Return of designated peer companies
over the Performance Period as provided on the attached Appendix A.  “Total
Shareholder Return” shall be defined as the increase in value of a fixed amount
invested in the common shares of an entity, taking into account both stock price
appreciation and dividends or other distributions, during the Performance Period
(dividends are calculated as if they are reinvested in a company’s stock as of
the ex-dividend date based on such date’s closing stock price).  In determining
the value of shares at the beginning and end of the Performance Period, the
Committee shall use the average closing price for the twenty (20) trading days
ending on the beginning and end of the Performance Period. For the portion of
the Award described in (ii), above, the Company’s Total Shareholder Return shall
be compared to the Total Shareholder Returns achieved by a group of peer
companies (the “Peer Group”), with the result expressed as a percentile (where
the Company is considered to be part of the peer set).  The applicable Peer
Group for the Performance Period is the group of publically traded REITs listed
on the attached Appendix A.

 

3.Peer Group Adjustments. Any company in the Peer Group that files for
bankruptcy protection shall be placed at the bottom of the Peer Group.  Any
company in the Peer Group that is acquired and is no longer separately trading
will be excluded from the Peer Group, and the size of the Peer Group will be
reduced by one.  No changes to the Peer Group will be made as a result of an
acquisition or divestiture by a company in the Peer Group of a portion of its
business, as such events are generally considered to be part of the ordinary
course of business; however, in the instance where a peer company has entered an
agreement to be acquired and such transaction has not yet been consummated at
the end of the performance period, such peer company will be excluded from
results as if it had already been acquired.

 

4.Determination of Award and Notice. As soon as possible after the end of the
Performance Period, but in no event later than March 15 of the year following
the end of the Performance Period, the Compensation Committee of the Board of
Directors (the “Committee”) will certify in writing whether and to what extent
the performance measures have been achieved for the Performance Period and
determine the number of shares of Restricted Stock, if any, to be issued to the
Grantee in accordance with the matrix set forth in Appendix A; provided, that,
if the Committee certifies that the performance measures have been met, the
Committee may, in its sole discretion, reduce the number of shares to be issued
to the Grantee with respect to the Award. The date of the Committee’s
certification pursuant to this Section 4 shall hereinafter be referred to as the
“Certification Date.” The Company will notify the Grantee of the Committee’s
certification promptly following the Certification Date. Any Restricted Stock
earned shall vest one-third on _________, 20__, one-third on __________, 20__
and one-third on ___________, 20__, in accordance with the Company’s standard
form of restricted stock award agreement.

 

5.Forfeiture of Award Prior to Vesting Date. Except as provided by the
Committee, the Grantee will not be entitled to any issuance of shares with
respect to the Award if the Grantee is not, for any reason, employed by the
Company or an Affiliate of the Company on the Certification Date. 

 

 

 

 

6.No Rights as a Shareholder.  Prior to any issuance of shares, the Grantee
shall not at any time have any rights as a shareholder with respect to any
Award.  No dividends (or dividend equivalents) will be paid on any unearned
Performance Shares. Dividends on earned Performance Shares shall accrue from the
Grant Date until the Certification Date and shall be paid on ____________, 20__
[the date of the vesting of the first installment of restricted stock to vest],
to the extent of Performance Shares that are earned and result in a share
issuance.

 

7.No Right to Continued Employment.   Nothing in this Award or the Plan shall
interfere with or limit in any way the right of the Company to terminate the
Grantee’s employment, nor confer upon the Grantee any right to continuance of
employment by the Company or any Affiliate.

 

8.Construction. This Award is made and granted pursuant to the Plan and is in
all respects limited by and subject to the terms of the Plan. In the event of
any conflict between the provisions of this Award and the terms of the Plan, the
terms of the Plan shall be controlling. To the extent not prohibited by
applicable law or the Plan, the terms of any employment, severance or change in
control agreement between the Grantee and the Company shall supersede the terms
and definitions under the 2014 Omnibus Incentive Plan and this Agreement with
respect to the Performance Shares awarded hereunder. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Award shall be conclusive and binding on all persons having an interest in the
Award.

 

9.Resolution of Disputes.  Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to, the interpretation, construction or
application of this Award shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Affiliates for all purposes.

 

10.Entire Statement of Award.  This Award and the terms and conditions of the
Plan constitute the entire understanding between the Grantee and the Company and
its Affiliates, and supersede all other agreements, whether written or oral,
with respect to the Award.

 

11.Headings.  The headings of this Award are inserted for convenience only and
do not constitute a part of this Award.

 

12.Code Section 409A.  The Award is intended to either be exempt from or to
comply with Code Section 409A and shall be interpreted and administered
consistent with that intent, provided, however, that the Company makes no
representation regarding the status of the Award under Code Section 409A and the
Company shall not be liable for any additional tax, interest or penalty that may
be imposed upon the Grantee, or other damage that may be suffered by the
Grantee, as a result of the Award being subject to and not in compliance with
Code Section 409A.  Each payment required to be made hereunder shall be treated
as a separate and distinct payment for purposes of Code Section 409A. If (i) an
amount owing to the Grantee hereunder constitutes nonqualified deferred
compensation subject to Code Section 409A, (ii) the amount is considered to be
payable to the Grantee as a result of the Grantee’s “separation from service”
with the Company and its Affiliates for purposes and within the meaning of Code
Section 409A, and (iii) the Grantee is at the time of separation from service a
“specified employee” of the Company and its Affiliates, then (notwithstanding
any other provision hereof) the amount shall not be paid to the Grantee any
earlier than the time when such amount may be paid to the Grantee without the
Grantee being subject to liability for additional tax on such amount under Code
Section 409A.

 

 

 

 

13.Tax Withholding Obligation. If upon the Certification Date, any vesting date
or other applicable date there shall be payable by the Company or an affiliate
of the Company any statutory income and/or employment tax withholding, in the
Company's discretion, then unless provided otherwise by the Company, such tax
withholding obligations, if any, will be satisfied by the Company withholding a
number of shares of Common Stock that would otherwise be vested under the Award
in an amount that the Company determines has a fair market value sufficient to
meet such tax withholding obligations, up to the maximum statutory withholding
requirement. In the Company's discretion, it may require or permit reimbursement
or payment of such tax withholding obligations by wire transfer, certified
check, additional payroll withholding or other means acceptable to the Company
and upon such terms and conditions as the Company may prescribe. The Company may
also permit the Grantee to tender shares to the Company subsequent to receipt of
such shares in respect of an Award. The Company is permitted to defer issuance
of shares until reimbursement or payment by the Grantee to the Company or an
affiliate of the Company of the amount of any such tax.

 

The Grantee is ultimately liable and responsible for all taxes owed by such
Grantee in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or issuance of the
Performance Shares or the subsequent sale of any of the shares underlying the
Performance Shares. The Company does not commit and is under no obligation to
structure the Award program to reduce or eliminate the Participant's tax
liability.

 

  AGREE REALTY COMPANY         By:           Its:

 

 

 

 

APPENDIX A

 

Custom Peer Group

 

                                                                 

 

MSCI US REIT Index (as of                    , 20    )

 

Payout level for each portion of the Award

 

Level   Comparative Total
Shareholder Return
Percentile   Percentage of Target
Number of Performance
Shares Threshold   __th   __% Target   __th   __% Maximum   __th   __%

 

There will be a linear increase in payout between the performance levels if
Threshold performance is achieved; no payout shall occur below __th percentile
performance.

 

 

 